UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-162518 SECURE LUGGAGE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0677444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2375 East Camelback Road, 5th Floor, Phoenix, Arizona (Address of Principal executive offices) (Zip Code) (602) 387-4035 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock as of November 14, 2011 was 20,662,000. Table of Contents Table of Contents PART I – FINANCIAL INFORMATION 3 ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4.CONTROLS AND PROCEDURES 16 PART II – OTHER INFORMATION 16 ITEM 1.LEGAL PROCEEDINGS 16 ITEM 1A.RISK FACTORS 17 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4.[REMOVED AND RESERVED] 17 ITEM 5.OTHER INFORMATION 17 ITEM 6.EXHIBITS 18 SIGNATURES 19 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial information set forth below with respect to our statements of operations for the three and nine month periods ended September 30, 2011 and 2010 is unaudited.This financial information, in the opinion of management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data.The results of operations for the three and nine month periods ended September 30, 2011 are not necessarily indicative of results to be expected for any subsequent period. Secure Luggage Solutions Inc. (A Development Stage Company) Unaudited Financial Statements (Expressed in US Dollars) September 30, 2011 3 Table of Contents Secure Luggage Solutions Inc. (A Development Stage Company) Balance Sheets September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Other Receivable - Prepaid Expenses Total Current Assets Prepayment for License Use Right - License Use Right (Note 6) - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and Accrued Liabilities $ $ Due to Related Parties Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Authorized: 100,000,000 common shares with par value $0.001 20,000,000 preferred shares with par value of $0.001 Issued and outstanding: 20,647,000 and 17,477,000 Common Shares Issued and Outstanding, Nil Preferred Shares Share Subscription Received - Shares to be Issued for Services - Additional Paid-in Capital Deferred Stock Compensation ) - Deficit Accumulated during the Development Stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents Secure Luggage Solutions Inc. (A Development Stage Company) Statements of Operations and Comprehensive Loss (Unaudited) Cumulative Amounts For the For the From Beginning of Three Months Ended Nine Months Ended Development Stage September 30, September 30, (December 4, 2008) to September 30, 2011 REVENUES $
